DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “receiving one or more indications associated with a subscription of memory for a tenant; selecting a portion of memory for use by the tenant based on the one or more indications, the one or more indications including a distribution requirement and a replication requirement for data of the tenant, the replication requirement defining a number of replicas for at least a portion of the data, the distribution requirement defining a storage location of the data and a replica proximity of the data; and allocating the portion of memory to the tenant.” 
Claim 11 recites the following limitations: “receive one or more indications associated with a subscription of memory for a tenant; select a portion of memory for use by the tenant based on the one or more indications, the one or more indications including a distribution requirement and a replication requirement for data of the tenant, the replication requirement defining a number of replicas for at least a portion of the data, the distribution requirement defining a storage location of the data and/or a replica proximity of the data; and allocate the portion of memory to the tenant.”
Claim 16 recites the following limitations:
“receiving one or more indications associated with a subscription of memory for a tenant; selecting a portion of memory for use by the tenant based on the one or more indications, the one or more indications including a distribution requirement and a replication requirement for data of the tenant, the replication requirement defining a number of replicas for at least a portion of the data, the distribution requirement defining a storage location of the data and/or a replica proximity of the data; and allocating the portion of memory to the tenant.”
The prior art of record Kwon et al (U.S. 2012/0173589) teaches a memory database system hosting a multi-tenant architecture. However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 11, and 16 above. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 11, and 16, either in the prior art or existing case law.
Claims 2-10, 12-15, 17-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133